Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 1 of 26




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

      CLOVER COFFIE, ELIJAH SMITH, and
      SHANTE LEGRAND, each individually and on
      behalf of all others similarly situated,         Case No. 9:19-cv-80730-RS-MM

           Plaintiffs,
      v.

      FLORIDA CRYSTALS CORPORATION et. al.,

           Defendants.
      _______________________________________/


      DEFENDANTS FLORIDA CRYSTALS CORPORATION, OSCEOLA FARMS CO.,
        OKEELANTA CORPORATION, AND TRUCANE SUGAR CORPORATION’S
      MOTION TO DISMISS UNDER FEDERAL RULE OF CIVIL PROCEDURE 12(B)(6)1




  1In accordance with the Court’s request, Defendants hereby join in Defendant U.S. Sugar
  Corporation’s arguments that Plaintiffs lack Article III standing (Section I) and that
  Florida’s Right to Farm Act bars Plaintiffs’ claims (Section II).
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 2 of 26



                                                TABLE OF CONTENTS


  INTRODUCTION ............................................................................................................. 2

  THE AMENDED COMPLAINT ........................................................................................ 3

  LEGAL STANDARD ........................................................................................................ 4

  ARGUMENT .................................................................................................................... 4

           I.        PLAINTIFFS’ CLAIMS ARE BARRED BY FLORIDA’S DOCTRINE
                     OF PRIMARY JURISDICTION. ................................................................. 4

           II.       COUNT III FAILS TO STATE A CLAIM AND SHOULD BE
                     DISMISSED. ............................................................................................ 10

           III.      PLAINTIFFS’ STRICT LIABILITY FOR ULTRAHAZARDOUS
                     ACTIVITY CLAIM SHOULD BE DISMISSED. ......................................... 14

           IV.       THE COMPLAINT FAILS TO ESTABLISH A MEDICAL
                     MONITORING PROGRAM CLAIM. ......................................................... 18

           V.        PLAINTIFFS’ INJUNCTION CLAIM FAILS AS A MATTER OF LAW. ...... 20

  CONCLUSION .............................................................................................................. 20




                                                                 i
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 3 of 26



                                                    TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
  FEDERAL CASES

  Ashcroft v. Iqbal, 556 U.S. 662 (2009) ......................................................................................4, 14

  Baptiste v. Bethlehem Landfill Co., 365 F. Supp. 3d 544, 549 (E.D. Pa. 2019) ..............................8

  Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) .....................................................................4

  Jacobs v. Osmose, Inc., 2002 WL 34241682 (S.D. Fla. Jan. 3, 2002) ..........................................19

  Jerue v. Drummond Co., Inc., 2017 WL 10876737 (M.D. Fla. Aug. 17, 2017)................15, 17, 18

  Klay v. United Healthgroup, Inc., 376 F.3d 1092 (11th Cir.2004)................................................20

  Lombardozzi v. Taminco US Inc., 2016 WL 4483856 (N.D. Fla. 2016) ...............................5, 9, 10

  Martin v. Shell Oil Co., 180 F. Supp. 2d 313 (D. Conn. 2002) .....................................................16

  Mills v. Davis Oil Co., 11 F.3d 1298 (5th Cir. 1994) ......................................................................6

  Rhodes v. E.I. du Pont de Nemours & Co., 657 F. Supp. 2d 751 (S.D. W. Va.
     2009), aff’d in part 636 F.3d 88 (4th Cir. 2011) ........................................................................8

  Sourcing Sols. USA, Inc. v. Kronos Am., LLC, 2011 WL 13223514 (S.D. Fla. Jan.
     26, 2011) ..................................................................................................................................20

  Swartout v. Raytheon Co., 2008 WL 2756577 (M.D. Fla. July 14, 2008) ................................9, 10

  STATE CASES

  Cities Serv. Co. v. State of Fla., 312 So. 2d 799 (Fla. 1st DCA 1975) ..........................................14

  Cunningham v. Anchor Hocking, 558 So. 2d 93 (Fla. 1st DCA 1990)..........................................12

  Flo–Sun, Inc. v. Kirk, 783 So. 2d 1029 (Fla. 2001) ............................................................... passim

  Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So. 2d 452 (Fla.
     1992) ........................................................................................................................................13

  Great Lakes Dredging & Dock Co. v. Sea Gull Operating Corp., 460 So. 2d 510
     (Fla. 3d DCA 1984) ...........................................................................................................15, 16

  Key Haven Associated Ent. v. Bd. of Trustees, 427 So. 2d 153 (Fla. 1982) ................................6, 7

  Parks Hiway Enterprises, LLC v. CEM Leasing, Inc., 995 P.2d 657 (Alaska 2000) ....................16

                                                                          ii
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 4 of 26



  Petito v. A.H. Robins Co., Inc., 750 So. 2d 103 (Fla. 3d DCA 1999)......................................19, 20

  Willis v. Dept. of Gen. Serv., 344 So. 2d 580 (Fla. 1st DCA 1977).............................................6, 7

  FEDERAL: STATUTES, RULES, REGULATIONS, CONSTITUTIONAL PROVISIONS

  Florida’s Administrative Procedure Act ..........................................................................................6

  STATE: STATUTES, RULES, REGULATIONS, CONSTITUTIONAL PROVISIONS

  Fla. Admin. Code § 5I-2.006 .........................................................................................................17

  Fla. Stat. § 376.301(13)..................................................................................................................12

  Fla. Stat. § 376.301(37)..................................................................................................................11

  Fla. Stat. § 376.313(3)..............................................................................................................10, 14

  Fla. Stat. §§ 403.061(1), (9), (11), (28)............................................................................................5

  Fla. Stat. § 590.125 ........................................................................................................................17

  Fla. Stat. § 590.125(3)....................................................................................................................18

  Fla. Admin Code § 62-204.800......................................................................................................20




                                                                        iii
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 5 of 26



                                       SUMMARY OF ARGUMENT

         Plaintiffs filed this putative class action on behalf of “those living in and around the

  areas south and east of Lake Okeechobee and the towns of Belle Glade, South Bay,

  Pahokee, Clewiston, Moore Haven, and others.” Amended Complaint (Compl.) ¶ 1.

  Plaintiffs’ claims should be dismissed for multiple reasons:

         First, under the doctrine of primary jurisdiction, Plaintiffs’ claims require the

  resolution of issues under a regulatory scheme that is within the special competence of

  Florida’s administrative agencies and, therefore, Plaintiffs’ claims should not be allowed

  to be brought in a judicial forum.

         Second, Count III fails to state a cause of action because Plaintiffs have failed to

  allege any facts establishing a “discharge or other condition of pollution” under section

  373.376. Instead, Plaintiffs’ claims are based on atmospheric emissions from burning

  vegetation, which is neither a “discharge” nor “pollution” as defined in chapter 376.

         Third, Plaintiffs do not allege facts to support a claim for strict liability of

  ultrahazardous activity (Count II). Plaintiffs have not alleged that any danger associated

  with pre-harvest burning cannot be mitigated where reasonable care is exercised. Count

  II also fails because pre-harvest sugarcane burning is in “common usage” in Florida.

         Fourth, Plaintiffs’ medical monitoring claim (Count VI) should be dismissed

  because Plaintiffs have failed to allege the elements required.

         Finally, Plaintiffs’ stand-alone claim for injunctive relief should be dismissed

  because it is not a recognized stand-alone cause of action and because it is redundant

  of the relief Plaintiffs seek as part of other causes of action.




                                                1
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 6 of 26



                                         INTRODUCTION

         The present case is, in many ways, the echo of an unsuccessful case brought

  nearly 20 years ago against many of the same defendants, raising similar claims, and

  brought on behalf of the people that worked and lived in the farming communities of the

  Everglades Agricultural Area (EAA). See Flo–Sun, Inc. v. Kirk, 783 So. 2d 1029, 1037

  (Fla. 2001) (“Kirk”). There, the unsuccessful plaintiffs, also on behalf of residents in the

  EAA, raised similar vague claims about the longstanding practice of agricultural burning.

  The Florida Supreme Court found it ”abundantly clear that the comprehensive legislative

  scheme established to deal with environmental concerns is aptly suited to address the

  complex technical issues” of pollutant discharge, air and water quality standards and

  Everglades restoration. Id. at 1040.

         Absent from the Amended Complaint are necessary allegations that Plaintiffs have

  exercised any of their administrative remedies under state law.           Also absent are

  allegations that any Plaintiffs suffered medical harm or that there is anything to

  differentiate this case from the nearly identical public nuisance action that was previously

  rejected by the Florida Supreme Court. Instead, Plaintiffs present their “wish list” and ask

  this Court to abolish the present regulatory scheme created by the legislative and

  executive branches of state government and replace it with a judicially-crafted plan. But

  the courts are not the forum for redress of such claims. The legislative and executive

  branches have extensive experience and authority in this area, and there exist

  established procedures to address any alleged concerns of the state’s residents, which

  Plaintiffs may not simply ignore.




                                               2
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 7 of 26



                                THE AMENDED COMPLAINT

         The Amended Complaint purports to raise claims based on air quality concerning

  a large section of the state: “the areas south and east of Lake Okeechobee and the towns

  of Belle Glade, South Bay, Pahokee, Clewiston, Moore Haven, and others.” Compl. ¶ 1.

  The “affected area” has a population of over 40,000, and a “substantial majority” of that

  population is allegedly impacted by the farm practices Plaintiffs seek to enjoin. Id. ¶ 125.

  Thus, in practical effect, Plaintiffs attempt to bring an air quality environmental claim

  against an entire industry, on behalf of the entire population of a region of the state, all

  while bypassing the administrative agencies with jurisdiction over air quality issues and

  pre-harvest burns. And, Plaintiffs seek to avoid Kirk’s binding precedent by claiming that

  the 40,000 claimants are pursuing “private” as opposed to “public” nuisance claims.

         Plaintiffs admit that an agency of the state of Florida regulates and approves the

  agricultural practices at issue. Id. ¶¶ 47, 57. Yet, there is no allegation that they have

  made any attempt to seek administrative redress, through either challenge of agency

  approvals, challenge to rules or statutes allowing the activity, or a petition for new

  rulemaking. Nor is there any allegation attempting to demonstrate why the available

  administrative remedies are inadequate.

         In the Amended Complaint, Plaintiffs admit Defendants’ farms have been operating

  for decades and the agricultural practice in question is longstanding and widespread. Id.

  ¶¶ 30, 39, 41. Plaintiffs nonetheless persist that this Court should displace the jurisdiction

  of the legislature and state agencies that have expressly approved and directly regulate

  the farming practices at issue. Plaintiffs offer this Court the opportunity to cherry-pick

  techniques from other places in the world, with much different agricultural features and


                                                3
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 8 of 26



  climates, as well as different practices and regulatory structures, while bypassing state

  law and agencies. Id. ¶¶ 5, 59-60. Plaintiffs’ arguments boil down to the view that the

  legislative and executive branches of government are unable or unwilling to make the

  regulatory changes that the Plaintiffs desire, that foreign governments know better, and

  that Plaintiffs can, with this Court’s imprimatur, better dictate how to conduct and regulate

  farming operations in the state. See id. ¶¶ 5, 59-62, 120.

                                     LEGAL STANDARD

         Courts insist upon “specificity in pleading” to “avoid the potentially enormous

  expense of discovery” in cases with no “reasonably founded hope” of success. Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 558-59 (2007). To survive a motion to dismiss

  under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted as true,

  to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

  678–79 (2009) (quotation omitted). “A claim has facial plausibility only when the plaintiff

  pleads factual content that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.” Id. at 678. “The tenet that a court must

  accept as true all of the allegations contained in a complaint is inapplicable to legal

  conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

  conclusory statements, do not suffice.” Id. at 678.

                                         ARGUMENT

  I.     PLAINTIFFS’ CLAIMS ARE BARRED BY FLORIDA’S DOCTRINE OF PRIMARY
         JURISDICTION.

         Plaintiffs’ claims should be dismissed under Florida’s doctrine of primary

  jurisdiction. As there is administrative jurisdiction over the matters raised in the Amended

  Complaint, Plaintiffs were bound to follow and exhaust their administrative remedies. See

                                               4
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 9 of 26



  Kirk, 783 So. 2d at 1037. Only then, and after showing the administrative remedies are

  inadequate, could Plaintiffs bring these claims in a judicial forum. See id.

         The claims in the Amended Complaint all relate to the pre-harvest burning of

  agricultural fields, which Plaintiffs admit is a longstanding agricultural practice regulated

  by the Florida Department of Agriculture and Consumer Services, Florida Forest Service

  (FFS). See Compl. ¶¶ 46-47, 57. Plaintiffs also admit that the FFS authorizes, and at

  times denies approval for, agricultural burns. Id. ¶¶ 47, 57; see also Fla. Admin. Code R.

  5I-2.006. Moreover, air quality in Florida is monitored and regulated by the Florida

  Department of Environmental Protection (FDEP), which sets standards for air quality

  pursuant to sections 403.804 and 403.8055.2          Ultimately, Plaintiffs seek to enjoin

  regulated activity and have asked this Court to overrule the state’s regulatory powers.

  Primary jurisdiction under Florida law precludes such claims from bypassing the

  agencies, particularly when available administrative relief has not been sought.

         “In actions predicated on diversity jurisdiction . . . the court must follow the

  substantive law of the forum state, in this case, Florida, regarding the applicability of the

  primary jurisdiction doctrine.” Lombardozzi v. Taminco US Inc., 2016 WL 4483856, at *1

  (N.D. Fla. 2016), citing Kendra Oil & Gas, Inc. v. Homco, Ltd., 879 F.2d 240, 242 (7th Cir.

  1989) (federal courts “defer to the primary jurisdiction of a state agency under the




  2 See, e.g., Fla. Admin. Code R. 62-204.800(1)(a) (adopting National Primary and
  Secondary Ambient Air Quality Standards); see also Fla. Stat. §§ 403.061(1), (9), (11),
  (28) (describing the FDEP’s powers and duties to establish ambient air quality standards
  and other measures to control air pollution).
                                               5
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 10 of 26



  principles established by Erie, if state courts would defer.”); Mills v. Davis Oil Co., 11 F.3d

  1298, 1304 (5th Cir. 1994).

         Primary jurisdiction is a prudential doctrine that requires judicial restraint and

  abstention from jurisdiction over matters for which there exists administrative jurisdiction.

  Thus, “when a party seeks to invoke the original jurisdiction of a trial court by asserting

  an issue which is beyond the ordinary experience of judges and juries, but within an

  administrative agency’s special competence, the court should refrain from exercising its

  jurisdiction over that issue until such time as the issue has been ruled upon by the

  agency.” Kirk, 783 So. 2d at 1037.

         Florida’s Administrative Procedure Act (APA) sets out the administrative remedies.

  Recognizing that all agency action, or inaction, may be subject to administrative hearing

  procedures and judicial review under the APA,3 Florida law does not allow claims like

  those presented here to bypass administrative remedies. See Kirk, 783 So. 2d at 1037;

  see also, Key Haven Assoc. Ent. v. Bd. of Trustees, 427 So. 2d 153, 157 (Fla. 1982);

  Willis, 344 So. 2d at 591. Ignoring these principles, Plaintiffs allege no prior attempt to

  seek available administrative remedies, nor do they allege a “compelling reason” for

  finding those remedies to be inadequate. See Willis, 344 So. 2d at 591. The refusal to




  3 As the seminal case in this area explains, with the passage of the current Florida APA,
  all agency actions, decisions, rules or other exercises of discretion are subject to available
  remedies. The APA “independently serves the public interest by providing a forum to
  expose, inform and challenge agency policy and discretion.” Willis v. Dept. of Gen. Serv.,
  344 So. 2d 580, 591 (Fla. 1st DCA 1977).

                                                6
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 11 of 26



  even attempt to invoke administrative jurisdiction, much less to show that its remedies

  are unavailing, is fatal to the claims presented. Id.

          Florida precedent mandates this result—most notably Kirk—which is most

  instructive due to its factual similarity to the present action. See also Key Haven, 427 So.

  2d 153, 157; Willis, 344 So. 2d at 591.4 Kirk involved many of the same defendants,

  challenged the same farming practices, and was brought on behalf of the same general

  class of persons – the residents of the farming communities in the EAA. Kirk Compl. at

  ¶¶ 4, 6. The Kirk plaintiffs were described as “residents of the unincorporated area of

  Palm Beach County, Florida, immediately outside the City of Belle Glade and [who] live

  in close proximity to and surrounded by land on which the various Defendants cultivate,

  harvest and process sugar cane.” Kirk, sub. nom.; Kirk Compl. at ¶ 4.

          The harm alleged in both cases is also nearly identical, described in Kirk as

  “diminution in value of real and/or personal property; and/or … Respiratory distress…,”

  which the Kirk complaint alleged resulted from agricultural burning. Id. at ¶¶ 6(c), 7. Like

  the current Plaintiffs, Kirk sought to enjoin that longstanding practice, alleging:

         That farming introduced “into the environment a variety of toxins and
          pollutants in the form of chemical fertilizers which negatively impact upon
          the quality of air and water extending substantially beyond the boundaries
          of Defendants' own land”; and

         That agricultural burning “includes the use of intentionally set fires releasing
          vast quantities of smoke, cinders, soot, and other particulate matter into the




  4 In Kirk, a former governor of Florida brought a public nuisance action purportedly on
  behalf of the residents of the EAA, raising claims over agricultural burning nearly identical
  to those presented in this case. Similar claims were also brought privately by residents
  of the EAA. See Kirk v. United States Sugar Corporation, et al., Second Amended
  Complaint (“Kirk Compl.”), attached in Appendix 1.
                                                 7
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 12 of 26



         air, which also negatively impacts upon the quality of air extending
         substantially beyond the boundaries of Defendants own land.”

  Id. at ¶ 6.

  Affirming the trial court’s dismissal of these claims, the Florida Supreme Court held that

  under Florida’s doctrine of primary jurisdiction, the Kirk plaintiffs’ claims could not be

  brought without prior exhaustion of administrative remedies. See Kirk, 783 So. 2d at

  1037. Although the present case is ostensibly for a “private” nuisance, there is no

  functional difference between a public nuisance claim on behalf of the general public and

  a purported private action putatively brought on behalf of the entire population of a region

  of the state (in this case over 40,000 persons) and seeking the same relief.5 The fact that

  Plaintiffs styled this case as a private nuisance is a transparent and ineffectual attempt to

  plead their way around Kirk. It is a distinction without a difference.

         In yet another parallel to Kirk, the Amended Complaint makes various allegations

  of political influence and campaign contributions, all despite failing to make any allegation

  of ever having attempted administrative redress.6 This is the shadow of Kirk’s allegation




  5 See, e.g., Baptiste v. Bethlehem Landfill Co., 365 F. Supp. 3d 544, 549 (E.D. Pa. 2019)
  (A putative class action brought on behalf of 8400 households in a 1.6 mile radius from a
  landfill in which “improper operation or maintenance of a landfill resulting in odors
  ‘inconvenience or troublesome offense that annoys the whole community in general,’ and
  not ‘some particular person,”’ constituted a public nuisance rather than a private
  nuisance.”); Rhodes v. E.I. du Pont de Nemours & Co., 657 F. Supp. 2d 751, 767 (S.D.
  W. Va. 2009), aff'd in part 636 F.3d 88 (4th Cir. 2011) (“a private nuisance ‘injures one
  person or a limited number of persons only.’”) (citations omitted).
  6 E.g., “The extensive contributions from the sugar industry, including Defendants, to
  elected officials and candidates for public office, as well as their pervasive and well-
  funded lobbying operations, have made it very difficult to hold Big Sugar responsible for
  their rampant pollution and damaging conduct.” Compl. ¶ 120.

                                                8
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 13 of 26



  that “[g]overnment from the local municipal level to the Federal level has aided and

  abetted in the creation and maintenance of the nuisance.” Kirk Compl. at ¶ 8; see Kirk,

  783 So. 2d at 1039 (rejecting “allegations that political contributions equate to political

  corruption”).7

         Kirk recognizes that primary jurisdiction does not bar certain individual tort actions

  for damages. In fact, the court allowed the parties to replead any claims they might have

  for “an individual, private right of action for personal injury or property damage." Kirk, 783

  So. 2d at 1033 n.2. Certain other cases have allowed discrete tort claims along these

  lines. See Swartout v. Raytheon Co., 2008 WL 2756577, at *3 (M.D. Fla. July 14, 2008);

  Lombardozzi, 2016 WL 4483856 at *3. However, in the present case, Plaintiffs package

  the same broad, large-scale pollution claims rejected in Kirk as “private” in an ineffectual

  attempt to do an end run around the Florida Supreme Court's holding.

         While primary jurisdiction may not preclude individual claims for particular injuries

  or property damage, here Plaintiffs’ claims cover almost the entire population of the EAA,

  based on the same impacts alleged in Kirk, and against the same agricultural activity that

  was at issue in Kirk, and thus they should be dismissed. The same courts that have

  distinguished Kirk to allow other narrower tort claims have acknowledged it is this set of

  facts concerning “large scale pollutant discharge” claims that triggered primary




  7 As discussed above, in a diversity case where the administrative jurisdiction is that of a
  state agency, primary jurisdiction as defined under state law controls. Although certain
  cases involving federal regulatory schemes look to whether there is “a particularly
  complicated issue that Congress has committed to a regulatory agency,” Florida law,
  following Key Haven and Kirk, requires prior use of administrative remedies or a showing
  that those remedies are inadequate.
                                                9
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 14 of 26



  jurisdiction. See Swartout, 2008 WL 2756577, at *3 ("The particular facts of the Flo-Sun

  case dictated that the issues reached 'beyond the ordinary experience of judges and

  juries' and fell within the special competence attributed to the administrative agency.");

  Lombardozzi, 2016 WL 4483856, at *3. The "particular facts" and the broad "large scale"

  claims set out in the Amended Complaint are no different than those in Kirk, and primary

  jurisdiction bars those claims.

           This Court should acknowledge and maintain the primary jurisdiction of Florida

  administrative agencies in these matters by dismissing Plaintiffs’ claims.

  II.      COUNT III FAILS TO STATE A CLAIM AND SHOULD BE DISMISSED.

           Count III seeks relief pursuant to section 376.313(3). However, it fails to state a

  claim under that statute. Other than a conclusory allegation in paragraph 153, Plaintiffs

  fail to show that there has been any discharge or pollution covered by section 376.313.

  From a plain reading of the statute, Count III of the Amended Complaint fails to state a

  claim.

           Section 376.313(3) provides:

           (3) Except as provided in s. 376.313(3) and (11), nothing contained in ss.
           376.30-376.317 prohibits any person from bringing a cause of action in a
           court of competent jurisdiction for all damages resulting from a discharge or
           other condition of pollution covered by ss. 376.30-376.317 and which was
           not authorized pursuant to chapter 403.

  Fla. Stat. § 376.313(3) (emphasis added). An action for damages under section 376.313

  is expressly limited to a “discharge or other condition of pollution” and further only to the

  extent that it is of the type “covered by ss. 376.30-303.317.”

           A court must then look to the legislative definitions of those terms:

                 “Pollution” is defined as the presence of a “pollutant,” as defined in
                  the statute, “on the land or in the waters of the state” and at levels

                                                10
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 15 of 26



                that “are or may be potentially harmful or injurious to human health
                or welfare, animal or plant life, or property or which may
                unreasonably interfere with the enjoyment of life or property.” Fla.
                Stat. § 376.301(37).

               “Pollutant” is defined under section 376.301(36) as “any ’product’ as
                defined in s. 377.19, pesticides, ammonia, chlorine, and derivatives
                thereof, excluding liquefied petroleum gas.”

               “Product” is defined in section 377.19(23) as “a commodity made
                from oil or gas and includes refined crude oil, crude tops, topped
                crude, processed crude petroleum, residue from crude petroleum,
                cracking stock, uncracked fuel oil, fuel oil, treated crude oil,
                residuum, gas oil, casinghead gasoline, natural gas gasoline,
                naphtha, distillate, condensate, gasoline, waste oil, kerosene,
                benzine, wash oil, blended gasoline, lubricating oil, blends or
                mixtures of oil with one or more liquid products or byproducts derived
                from oil or gas, and blends or mixtures of two or more liquid products
                or byproducts derived from oil or gas, whether hereinabove
                enumerated or not.”

         Beyond a passing reference to ammonia in a laundry list of constituents that

  Plaintiffs’ allege are emitted into the atmosphere, there is no allegation of a discharge of

  any “pollutant” at levels that “are or may be potentially harmful or injurious to human health

  or welfare . . . .” Plaintiffs’ do not allege a “pollutant” claim under section 376.313 for

  “damages resulting from a discharge or other condition of pollution…”8 Plaintiffs’ claim

  under section 376.313 fails to state a cause of action.




  8 While the Florida Legislature used a limited and specific definition of “pollution” and
  “pollutant” when setting out the terms of the private right of action under section 376.313,
  the Florida Legislature employed a much broader definition in section 403.031(7) when it
  delegated regulatory powers to the FDEP. The Florida Legislature certainly knows how
  to define pollution to include air emissions and a broad class of constituents, and the
  Legislature chose to vest broad powers over air emissions and the wider class of pollution
  in the state’s principal environmental protection agency.

                                               11
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 16 of 26



         The definition of discharge is also instructive as it is expressly limited to a release

  onto lands or waters:

         “Discharge” includes, but is not limited to, any spilling, leaking, seeping,
         pouring, misapplying, emitting, emptying, releasing, or dumping of any
         pollutant or hazardous substance which occurs and which affects lands and
         the surface and ground waters of the state not regulated by ss. 376.011-
         376.21.

  Fla. Stat. § 376.301(13). Thus, “discharge” applies to a release on lands or waters, but

  does not include air emissions, a significant distinction.9

         This reading of section 376.313 as applying to discharges to water or lands, but

  not to air emissions, is consistent with the terms and structure of the statute. Subsections

  376.30-.317 all expressly relate to water, or releases to land impacting water. Section

  376.30 is the general legislative intent statement for chapter 376, and speaks only to

  ground and surface waters or to lands.

         The “prohibited acts” under chapter 376 are set out in section 376.302 and similarly

  apply to “discharge [of] pollutants or hazardous substances into or upon the surface water




  9 There is one reported case, Cunningham v. Anchor Hocking, 558 So. 2d 93 (Fla. 1st
  DCA 1990), that allowed a claim based on intentional indoor air exposure to employees
  of the specific pollutants listed in the statute. But Cunningham involved the presence of
  specifically listed pollutants (ammonia and chlorine) in an enclosed factory space, which
  the complaint claimed were known to be at levels that would injure workers in a
  manufacturing plant. Id. at 97-99. Cunningham did not sanction a claim based on general
  atmospheric emissions, and its analysis rested heavily on the fact that ammonia and
  chlorine are specifically listed in the definition of “pollutant” and that those substances
  were stored in tanks at the plant. See id. at 97-98. The court found the intentional release
  of these chemicals and their exposure to workers on the premises “permit[ed] pollutants
  to discharge upon the land and premises” and thus qualified. Id. at 99. This scenario is
  unlike the present one because the Amended Complaint does not allege the presence of
  the specific pollutants at a level known to injure anyone, and does not allege that listed
  pollutants were released into a contained premises.

                                               12
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 17 of 26



  or ground waters of the state or lands, which discharge violates any departmental

  ‘standard’ as defined in s. 403.803(13).”10 Wherever possible, “all parts of a statute must

  be read together in order to achieve a consistent whole,” and courts should “construe

  related statutory provisions in harmony with one another,” and consider the statutory

  scheme in its “entirety, in order to effectuate the legislative intent.” See Forsythe v.

  Longboat Key Beach Erosion Cont. Dist., 604 So. 2d 452, 455 (Fla. 1992). Such an

  approach demonstrates that chapter 376 was not intended to create a cause of action for

  Plaintiffs’ allegations regarding the air emissions from the burning of vegetation.

         The only references to a “pollutant” are in paragraphs 3, 50, and 82 which recite a

  list of air pollutants that are claimed to be in the smoke from burning, including ammonia

  and nine other substances. There is no further discussion of what basis Plaintiffs have

  to conclude that burning vegetation releases ammonia, in sharp contrast to their detailed

  discussion of other pollutants that are outside the scope of chapter 376. There is also no

  claim that any of the “black snow” that allegedly fell on Plaintiffs’ property contained

  ammonia, much less that Plaintiffs have suffered any harm related to any “discharge” of

  ammonia.     All of the other substances listed in the Amended Complaint are not

  “pollutants” for purposes of chapter 376.




  10Section 403.803(13) is the general definition of “standard,” which includes both air and
  water quality standards, but the chapter 376 language referencing it speaks only to water
  or land, not air. Discharges to land or water can, and very often do, affect water quality
  standards, so the only way to read those provisions coherently is to read the statute as
  applying to discharges to either water or land that affect surface water or groundwater at
  levels that violate state water quality standards.
                                              13
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 18 of 26



         All the claims in the Amended Complaint stem from dispersion in the atmosphere

  of smoke from burning vegetation, which is not “a discharge or other condition of pollution

  covered by ss. 376.30-376.317.” Fla. Stat. § 376.313(3). There are no allegations of

  water discharges, water pollution or pollutants on land affecting surface or groundwater

  with any listed pollutant in the Amended Complaint. The Amended Complaint does not

  allege any “discharge” nor is there is a claim that the air emissions at issue contain any

  of the “pollutants” (other than a vague, passing reference to ammonia) that are defined to

  constitute pollution under chapter 376 in any significant levels.

         Count III therefore fails—on multiple fronts—to state a claim and should be

  dismissed.

  III.   PLAINTIFFS’ STRICT LIABILITY FOR ULTRAHAZARDOUS ACTIVITY CLAIM
         SHOULD BE DISMISSED.

         Plaintiffs do not allege facts to support a claim for strict liability of ultrahazardous

  activity. The Amended Complaint summarily lists the elements for that claim without

  alleging facts regarding Defendants’ conduct that gives rise to any single element. This

  provides little more than “[t]hreadbare recitals of the elements of a cause of action”, and

  falls far short of the pleading standard. See Ashcroft, 556 U.S. at 678. Moreover, there

  are no allegations to demonstrate how or why activity that is regulated by a state agency

  and specifically authorized pursuant to such oversight, by both legislation and

  administrative regulation, could be deemed ultrahazardous under state law – particularly

  where there is no claim that any particular agricultural burn deviated from its FFS permit

  or FFS regulations.

         Florida law recognizes the concept of strict liability for “ultrahazardous” or

  “abnormally dangerous” activities. See, e.g., Cities Serv. Co. v. State of Fla., 312 So. 2d
                                               14
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 19 of 26



  799, 803 (Fla. 1st DCA 1975) (holding that the “impounding of billions of gallons of

  phosphatic slime behind earthen walls which are subject to breaking even with the

  exercise of the best care” constitutes “a non-natural use of the land such as to invoke the

  doctrine of strict liability.”). “An activity is abnormally dangerous if (1) the activity creates

  a foreseeable and highly efficient risk of physical harm even when reasonable care is

  exercised by all actors; and (2) the activity is not one of common usage.” Jerue v.

  Drummond Co., Inc., 2017 WL 10876737, at *13 (M.D. Fla. Aug. 17, 2017); Great Lakes

  Dredging & Dock Co. v. Sea Gull Operating Corp., 460 So. 2d 510, 513 (Fla. 3d DCA

  1984).

           For an activity to be abnormally dangerous it must have the potential to cause

  immediate physical injury even when performed carefully. See Great Lakes, 460 So. 2d

  at 512. Thus, “[f]or an activity to be abnormally dangerous, not only must it create a

  danger of physical harm to others but the danger must be an abnormal one.” Id. To state

  a claim for injury from such an activity, one must allege a physical injury and it must relate

  to the harm at issue, as “[t]he rule of strict liability ... applies only to harm that is within the

  scope of the abnormal risk that is the basis of the liability.” Id.

           For this reason, all claimed impacts from a “dangerous activity” are not subject to

  strict liability, only those that stem from the abnormal danger of injury. Florida courts have

  rejected attempts to cast a nuisance claim as an ultrahazardous activity claim, where the

  purported harm had nothing to do with the supposed abnormal danger. See id. (rejecting

  noise claim under theory that rock crushing machine was ultrahazardous). Other states,




                                                  15
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 20 of 26



  applying the same restatement of torts,11 have similarly found that while direct injury from

  fire and explosion may qualify, pollution claims from those same activities are not within

  the ambit of “ultrahazardous activity claims.” See Parks Hiway Enterprises, LLC v. CEM

  Leasing, Inc., 995 P.2d 657, 665 (Alaska 2000) (“transporting fuel was deemed

  ultrahazardous due solely to gasoline's inherent volatility,” this does not extend to liability

  “for environmental damage resulting from the fuel's delivery.”); Martin v. Shell Oil Co., 180

  F. Supp. 2d 313, 325 (D. Conn. 2002) (rejecting “ultrahazardous activity” claims related

  to pollution from underground storage tanks).

           Here, there is no allegation that anyone has suffered a physical injury. Nor is there

  any allegation that any danger associated with pre-harvest burning cannot be mitigated

  where reasonable care is exercised. All that is presented in the Amended Complaint is

  the possibility of some latent harm, which is similar to that caused by all air constituents

  and outside the ambit of harm from an abnormally dangerous activity, as it fails to set

  forth any “harm that is within the scope of the abnormal risk that is the basis of the liability.”

  Great Lakes, 460 So. 2d at 512.

           The Amended Complaint also fails to recognize that an activity conducted pursuant

  to a state regulatory approval, and which no one claims failed to follow the conditions of

  that approval, is not subject to a finding that it is ultrahazardous. Ruling on this issue, the

  Jerue court held that reclamation of a former phosphate mine could not be an abnormally

  dangerous activity because the State of Florida, through its regulatory agencies,

  approved the activity and regulated the methods used to “mitigate any potential adverse




  11   Restatement (Third) of Torts § 20.
                                                 16
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 21 of 26



  impacts.” Id. at *13. The adoption of state standards demonstrated “that the reclamation

  of land used for phosphate mining for residential use can be accomplished safely ‘when

  reasonable care is exercised by all actors.’” In dismissing the claim, the court found “it is

  implausible that the State of Florida would have put its imprimatur on the reclamation of

  the properties at issue if it believed such use constituted an ‘abnormally dangerous

  activity.’” Id. at *6.

          The same is true here. Pre-harvest burns are appropriate and reasonable when

  conducted pursuant to FFS’s authorizations.          Plaintiffs admit pre-harvest burns are

  regulated by the FFS (Compl. ¶¶ 47), which issues permits for each burn pursuant to

  section 590.125. Each pre-harvest burn is performed under FFS approval and oversight.

  See Fla. Stat. § 590.125; Fla. Admin. Code § 5I-2.006. The FFS establishes “special

  requirements” when necessary to “protect public health and safety.” Fla. Admin. Code §

  5I-2.006. These include onsite inspections, limiting burn periods, and setting conditions

  for personnel and equipment onsite. Id. If conditions are not appropriate, FFS will deny

  the burn permit. Compl. ¶ 57. Moreover, if, during a burn, FFS “determines that there is

  a threat to life, public safety or property,” it will require the “immediate suppression” of the

  fire. Fla. Admin. Code R. § 5I-2.006(1).

          As in Jerue, it is implausible that the State of Florida would have put its imprimatur

  on pre-harvest burning of agricultural fields if the Legislature believed such activity

  constituted an “abnormally dangerous activity.” Id. at *14. The Legislature specifically

  allowed agricultural burning and delegated authority to FFS to grant burn permits and

  oversee the activity. See Fla. Stat. § 590.125. This approval has been implemented by




                                                17
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 22 of 26



  the formal adoption of rules by FFS.12 Thus, both the legislative and executive branches

  of Florida have authorized the activity at issue in this case.

           Plaintiffs’ claim also fails because the activity here—agricultural burning—is one

  of common usage. Jerue, 2017 WL 10876737, at *13. Indeed, Plaintiffs allege that pre-

  harvest burning of sugarcane is a longstanding practice in Palm Beach County and

  elsewhere in Florida that, among other things, (i) facilitates harvesting by quickly and

  cheaply removing excess biomass; (ii) reduces dangers from snakes and insects; and (iii)

  increases the sugar content of the stalk by evaporating water. Compl. ¶¶ 44-47; see also

  Fla. Stat. § 590.125(3). Plaintiffs’ claim for strict liability for ultrahazardous activity should

  be dismissed.

  IV.      THE COMPLAINT FAILS TO ESTABLISH A MEDICAL MONITORING
           PROGRAM CLAIM.

           Plaintiffs have not and cannot allege the elements required to prove a medical

  monitoring claim. Compl. ¶ 123. Although Plaintiffs cite various studies regarding sugar

  cane burning and respiratory illness, Plaintiffs fail to connect any named Plaintiff or

  purported class member to a respiratory disease allegedly caused by burning activity in

  the Affected Area. Id. ¶¶ 94 – 107.

           Florida recognizes a cause of action for a pre-injury claim for future expenses of

  medical diagnosis, but only under narrow circumstances that are not presented in the

  Amended Complaint. A claim for medical monitoring is not a common law tort, but rather

  an equitable remedy that a court may implement only when there is no adequate common




  12   See Fla. Admin. Code R. § 5I.2.006; Compl. ¶¶ 47, 57.
                                                 18
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 23 of 26



  law remedy. Petito v. A.H. Robins Co., Inc., 750 So. 2d 103 (Fla. 3d DCA 1999). Plaintiffs

  raising a medical monitoring claim must allege and prove each of the following elements:

               (1) exposure greater than normal background levels; (2) to a proven
               hazardous substance; (3) caused by the defendant's negligence; (4) as
               a proximate result of the exposure, plaintiff has a significantly increased
               risk of contracting a serious latent disease; (5) a monitoring procedure
               exists that makes the early detection of the disease possible; (6) the
               prescribed monitoring regime is different from that normally
               recommended in the absence of the exposure; and (7) the prescribed
               monitoring regime is reasonably necessary according to contemporary
               scientific principles.

  Id. at 106–07, citing Barnes v. The American Tobacco Co., 161 F.3d 127, 138–39 (3d

  Cir.1998).

         Plaintiffs have failed to allege any exposure that would raise their claim beyond the

  level of speculation. The Amended Complaint alleges “Plaintiff and the Class Members

  have been exposed to hazardous substances, and thereby suffer, and will continue to

  suffer, a significantly increased risk of serious injury and diseases as compared to the

  general public.” Compl. ¶ 174. But this conclusory allegation is insufficient as Plaintiffs fail

  to demonstrate Defendants’ agricultural practices are the cause of any significant

  increase in pollution concentrations (i.e., above general background) or in violation of any

  air quality standards set by FDEP—nor could they. See Jacobs v. Osmose, Inc., 2002

  WL 34241682 (S.D. Fla. Jan. 3, 2002) (dismissing claim for medical monitoring where

  plaintiff alleged nothing more than the use of flooring products in his deck, and the

  conclusory presumption that he was exposed to harmful chemicals).

         Plaintiffs fail to sufficiently plead several other elements. Plaintiffs do not allege

  facts demonstrating Defendants’ activities caused air levels in the area to rise to a point

  that would create an increased risk of any health condition, when compared to the risk

                                                 19
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 24 of 26



  shared by the general public. Indeed, many of the constituents at issue have air quality

  levels set by the FDEP, and there is no allegation that those air quality standards have

  been exceeded. See, e.g., FDEP Rule 62-204.800, F.A.C. Nor are there any allegations

  that any person has any latent condition requiring monitoring, or that any of Defendants’

  actions have caused exposure to a hazardous substance at elevated levels that increase

  the risk of such a condition.

         Plaintiffs also fail to allege that “a monitoring procedure exists” that “is different

  from that normally recommended” and “is reasonably necessary” under “contemporary

  scientific principles” (fifth, sixth, and seventh elements). See Petito, 750 So. 2d at 105.

  Lacking any supporting allegations as to exposure, background levels, or causation

  beyond a conclusory recitation of the legal elements of a claim, Plaintiffs have failed to

  state a claim for medical monitoring.

  V.     PLAINTIFFS’ INJUNCTION CLAIM FAILS AS A MATTER OF LAW.

         Count VII of the Amended Complaint alleges a stand-alone count for injunction.

  But “[t]here is no such thing as a suit for a traditional injunction in the abstract.” Klay v.

  United Healthgroup, Inc., 376 F.3d 1092, 1097 (11th Cir.2004). Courts have therefore

  dismissed stand-alone claims for injunctive relief as improper. See Sourcing Sols. USA,

  Inc. v. Kronos Am., LLC, 2011 WL 13223514, at *4 (S.D. Fla. Jan. 26, 2011). Plaintiffs

  have already sought injunctive relief in their other counts. Count VII is both improper and

  redundant, and should be dismissed.

                                          CONCLUSION

         For the reasons stated above, the Court should grant Defendants’ motion to

  dismiss.


                                               20
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 25 of 26



   Dated: October 18, 2019
                                              SHOOK, HARDY & BACON L.L.P.
   /s/ Joseph P. Klock Jr.
   RASCO KLOCK PEREZ NIETO P.L.               /s/ Mark D. Anstoetter ____
   Joseph P. Klock, Jr. Esq.                  Jennifer A. McLoone, Esq.
   Florida Bar No. 156678                     Florida Bar No. 29234
   Gabriel E. Nieto, P.A.                     Citigroup Center, Suite 3200
   Florida Bar No. 147559                     201 S. Biscayne Blvd.
   2555 Ponce de Leon Blvd., Suite 600        Miami, Florida 33131
   Coral Gables, Florida 333134               Ph: (305) 358-5171
   Ph: (305) 467-7100                         Fax: (305) 358-7470
   Fax: (305) 675-7707                        jmcloone@shb.com
   jklock@rascoklock.com
   gnieto@rascoklock.com                      Mark D. Anstoetter, Esq.
                                              (Pro hac vice)
   /s/ David S. Dee                           Brent Dwerlkotte, Esq.
   GARDNER, BIST, BOWDEN, BUSH,               (Pro hac vice)
   DEE, LAVIA & WRIGHT, P.A.                  2555 Grand Blvd.
   David S. Dee, Esq.                         Kansas City, MO 64108
   Florida Bar No. 281999                     Ph: (816) 474 6550
   1300 Thomaswood Drive                      Fax: (816) 421-5547
   Tallahassee, Florida 32308                 manstoetter@shb.com
   Ph: (850) 385-0070                         dbdwerlkotte@shb.com
   Fax: (850) 385-5416
   ddee@gbwlegal.com

                                              Counsel for Defendants Florida Crystals
                                              Corporation, Osceola Farms Co., and
                                              Okeelanta Corporation


                                              LYDECKER DIAZ

                                              /s/ Mark Hendricks__________
                                              MARK A. HENDRICKS, ESQ.
                                              Florida Bar No. 768146
                                              Email: mah@lydeckerdiaz.com
                                                      ih@lydeckerdiaz.com
                                               FORREST L. ANDREWS, ESQ.
                                               Florida Bar No.: 17782
                                               Email: fla@lydeckerdiaz.com
                                                       adl@lydeckerdiaz.com

                                              Counsel for Defendant Trucane Sugar
                                              Corporation

                                         21
Case 9:19-cv-80730-RS Document 84 Entered on FLSD Docket 10/18/2019 Page 26 of 26




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this the 18th day of October 2019, the above and

  foregoing document was filed electronically through the CM/ECF system which sent

  notification of such filing to all known counsel of record.



                                                    /s/ Jennifer McLoone




                                               22
